                  1

                  2

                  3

                  4

                  5

                  6

                  7

                  8

                  9

                10                                 UNITED STATES DISTRICT COURT
                11                               CENTRAL DISTRICT OF CALIFORNIA
                12         DELINA PHIPPS, an individual, and             Case No.: 2-18-cv-10010- SJO
                           on behalf of others similarly situated,       (RAOx)
                13
                                            Plaintiff,                   CLASS ACTION
                14
                                  v.                                     [PROPOSED] ORDER GRANTING
                15                                                       STIPULATED PROTECTIVE
                           BROOKS BROTHERS GROUP, INC.,                  ORDER AND FRE 502(D) AND (E)
                16         a Delaware limited liability company;         CLAWBACK ORDER
                           and DOES 1 through 50, inclusive,
                17                                                       Complaint Filed: September 5, 2018
                                           Defendants.                   (Los Angeles Superior Court)
                18

                19                                                       Trial Date: None Set

                20

                21

                22

                23

                24

                25

                26

                27

                28
LITTLER MENDELSON, P.C.
       Treat Towers
    1255 Treat Boulevard
         Suite 600
                                                                     1
  Walnut Creek, CA 94597
       925.932.2468
                  1              GOOD CAUSE APPEARING THEREFOR, IT IS HEREBY ORDERED
                  2        THAT:
                  3              The Parties’ Stipulation Re Protective Order and FRE 502(D) and (E) Clawback
                  4        Order is hereby entered in its entirety as the order of this Court.
                  5

                  6        Dated: April 9, 2019
                  7

                  8                                                       HON. ROZELLA A. OLIVER
                                                                          U. S. MAGISTRATE JUDGE
                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
LITTLER MENDELSON, P.C.
       Treat Towers
    1255 Treat Boulevard
         Suite 600
                                                                     2.
  Walnut Creek, CA 94597
       925.932.2468
